Charles P. Daly, Chief Justice.
The notice filed does not contain several of the requisites of the notice which is now required by the act of 1875 to create a lien.
The notice does not contain statements which are indispensable under the 5th section of the act (L. 1875, c. 379). It does not state that the claim of $1122 is after deducting all just credits and offsets ; nor by whom the plaintiff was employed, or to whom he furnished the materials: nor the terms or conditions of the contract, or whether all the work *167or materials for which the claim is made was actually performed or furnished. No lien was created by the filing of such a notice, and no lien having been created, no court could acquire any jurisdiction to entertain any proceedings under it (Quimby v. Jones, 2 E. D. Smith, 609 ; Jones v. Walker, 16 Abb. Pr. N. S. 359 ; McGraw v. Godfrey, Id. 358). It has been held that where a lien was created by the filing of a proper notice, but the right to enforce the proceedings in rem was lost by the failure to have the lien renewed, that the court, having acquired originally jurisdiction, might,'as-between the parties, render a personal judgment, but this is not such a case.
The judgment upon the report of the referee will therefore have to be reversed.
Van Hoesen, J., concurred.
Judgment reversed.